DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 12/22/2021 to claims 1, 4, 9, 11, 13, and 14 have been entered. Claims 1-15 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 1, 9, and 11 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one Clarification and/or correction is required.
In so much that claims 2-8, 10, and 12 depend from independent claims 1, 9, or 11 and do not resolve the point of confusion, these claims must be rejected with claims 1, 9, and 11 as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 


Claims 1, 2, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al. (Chem. Mater. (1999), 11, 33-35) in view of Lee et al. (Review of Scientific Instruments (2012), 83, 094302, 7 pages; Reference U) and Ozasa et al. (Surface and Interface Analysis (2008), 40, 579-583).
This rejection addresses the embodiment of glass balls/spheres embedded within the first and/or second gel thus creating a convex surface and wherein either the first or second gel possesses uniform thickness for the new “first layer includes meniscus shape…uniform.” limitation of claims 1 and 11.
	Yonezawa teaches a sol-gel substrate composition comprising an inner TiO2 layer and an outer gold nanoparticle and TiO2 layer and wherein the inner TiO2 layer does not comprising any gold nanoparticles (Fig.1; p33, paragraph starting “We demonstrate here…” through paragraph ending “…without ultrasonication.” on p34), reading in-part on claims 1, 2, 9, and 11. Yonezawa teaches that methods of making surface sol-gels impart nanometer-precise control of film thickness (p33, right column, paragraph starting “”Surface sol-gel process” is a simple, reproducible…”) and teaches the platimum layer has a 2 nm thickness (Fig. 3A and legend), reading on the “uniform thickness” of claim 1. Yonezawa teaches an average gold nanoparticle diameter of about 4.7 nm (p33, paragraph starting “Bis(11-hydroxyundecyl) disulfide…”) at a concentration of 1.5 x 10-3 mol per dm-3 (i.e. 1.5 x 10-3 M or 1.5 mM), reading on the 
Regarding claim 1, Yonezawa is silent if the substrate is capable of culturing cells. However, Ozasa teaches that sol-gel TiO2 substrates are inherently capable of culturing cells (Fig. 5). Therefore and absent any evidence to the contrary, the substrate of Yonezawa is capable of culturing cells in view of Ozasa and therefore reads on the cell culture substrate of claim 1.
Regarding claim 1, Yonezawa does not teach the first layer comprising a meniscus shape. Regarding claim 11, Yonezawa does not teach the second layer comprising a meniscus shape. 
Lee teaches a cell culture substrate comprising micro glass balls having a diameter range of 5 µm to 2 mm embedded within gels (Abstract and Fig. 1), reading on claim 1. Lee teaches that cell spreading and adherence depends on substrate stiffness with most studied cell types preferring harder substrates over very soft surfaces and that the embedded micro glass balls are advantageous as a cell culturing substrate when combined with soft gel substrates (p4, right column, paragraph starting “It has been well-established…”, Fig. 4. And Fig. 5), reading on claims 1 and 11.
Regarding claims 1 and 11, it would have been obvious before the invention was filed to add the micro glass balls of Lee to the first gel layer or the second gel layer of Yonezawa in view of Osasa. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Osasa makes clear the sol-gel substrates are capable of culturing cells, and so both Yonezawa and Lee are directed towards substrates capable of culturing cells. The skilled artisan would have been 
Regarding claim 8, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Yonezawa teaches that the gold concentration is a result effective variable to produce gold nanoparticles having a diameter of about 4.7 nm. Thus, the burden is shifted back to establish criticality of the claimed gold concentration by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chernak et al. (Chapter 1 in Methods in Molecular Biology (2013), 1026, 1-20) in view of Lee et al. (Review of Scientific Instruments (2012), 83, 094302, 7 pages; Reference U) and as evidenced by the Nunc Chamber Slides Brochure (2012, 3 pages).

Chernak teaches a cell substrate composition comprising a bottom layer of collagen and a top/outer layer comprising collagen and gold nanoparticles and wherein the bottom layer of collagen does not comprising gold nanoparticles (Fig 1; subheading 3.3 on p12-13), reading in-part on claims 1, 2, 5-7, 9, 11, and 12. Chernak teaches that the first and second layers of collagen are identical (subheading 3 on p12-13, particularly the paragraph spanning both pages), reading on the embodiment of two layers having identical thicknesses for claim 4. Chernak teaches a cell culture vessel comprising a Lab Tek chamber slide (subheading 3.3 on p12-13), alternatively reading on claims 9, 11, and 12 and reading on claim 10. Chernak teaches then seeding fibroblasts on the top/layer comprising gold nanoparticles, culturing the cells, and then imaging the cells (e.g. irradiating) thus obtaining the cells on the substrate (subheading 3.3 and 3.4 and p12-19, particularly p12-13; Fig. 8), reading on claims 13-15. Chernak teaches applying 50-250 µl of a collagen solution within the chamber of a Lab Tek chamber slide per layer (subheading 3.3 on p12-13), reading in-part on claim 3. Chernak teaches that the gold nanoparticles are formed as 20 nm x 400 nm rods (paragraph spanning p2-3; also p6, bullet point 9) and gold (as HAuCl4) is added at a concentration of 0.1 M (i.e. 100 mM) to prepare the gold nanoparticles (subheading 3.1.1 and 3.1.2 on p5-6), reading on the diameter range of claim 8 and reading in part on the gold concentration range of claim 8.

Lee teaches a cell culture substrate comprising micro glass balls having a diameter range of 5 µm to 2 mm embedded within gels (Abstract and Fig. 1), reading on claim 1. Lee teaches that cell spreading and adherence depends on substrate stiffness with most studied cell types preferring harder substrates over very soft surfaces and that the embedded micro glass balls are advantageous as a cell culturing substrate when combined with soft gel substrates (p4, right column, paragraph starting “It has been well-established…”, Fig. 4. And Fig. 5), reading on claims 1 and 11.
The Nunc Chamber Slides Brochure teaches that Lab Tek chamber slides are single- or multi-chamber an open top cell culture device (circular diagram on the 2nd page). The Nunc Chamber Slides Brochure teaches the Lab Tek chamber slides comprise 1, 2, 4, 8, or 16 wells and a coverglass dimensions of either 22 x 47 mm or 18 x 50 mm (Cat No. 171080 and 171862)
Regarding claims 1 and 11, it would have been obvious before the invention was filed to add the micro glass balls of Lee to the first gel layer or the second gel layer of Chernak. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Chernak and Lee are directed so substrates and methods of culturing cells The skilled artisan would have been motivated to do so because Lee teaches that most studied cell types preferring harder substrates over very soft surfaces, and so the addition would be predictably advantageous to provide a hard 
Regarding claim 10, Chernak as evidenced by the Nunc Chamber Slides Brochure inherently anticipates the cell culture device having an opening less than 10 cm in size for claim 10 as the Nunc Chamber Slides Brochure teaches that regardless of the internal chamber size or number, the coverglass that would seal the outer edges of the Lab Tek chamber slide of Chernak would either be of either 22 x 47 mm or 18 x 50 mm (i.e. 2.2 x 4.7 cm or 1.8 x 5.0 cm). Therefore and absent any evidence to the contrary, the Lab Tek chamber slides of Chernak as evidenced by the Nunc Chamber Slides Brochure inherently anticipates the cell culture device of claim 10.
Regarding claim 3, any height/thickness of the second layer must be held as optimization within the known prior art conditions of the collagen volumes and Lab Tek chamber slide surface areas of Chernak in view of the Nunc Chamber Slides Brochure. See M.P.E.P. § 2144.05. For example, adding 50 µl of collagen solution of Chernak (i.e. 50 mm3) to the 16 well Lab Tek chamber having 0.4 cm2 (i.e. 40 mm2) surface area as set forth in the Nunc Chamber Slides Brochure would yield a collagen layer thickness of about 1.25 mm (i.e. height in mm= volume as mm3 ÷ surface area as mm2). Similarly, adding 250 µl of collagen solution of Chernak (i.e. 250 mm3) to the 4 well Lab Tek chamber having 1.8 cm2 (i.e. 180 mm2) surface area as set forth in the Nunc Chamber Slides Brochure would yield a collagen layer thickness of about 1.39 mm (i.e. height in mm= volume as mm3 ÷ surface area as mm2). A person of ordinary skill in the art would be motivated to vary the volume range based on the choice of Lab Tek chamber slide device, for example to either seed larger quantities of cells with a smaller number of 
Regarding claim 8, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, Chernak teaches that the gold concentration is a result effective variable to produce gold nanoparticles rods being 20 x 400 mm in size. Thus, the burden is shifted back to establish criticality of the claimed gold concentration by objective evidence.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hribar et al. (Scientific Reports (2015), 5(17203), 1-7; Reference V) in view of Chernak et al. (Chapter 1 in Methods in Molecular Biology (2013), 1026, 1-20). 
This rejection addresses the embodiment of the cell remaining on a collagen for the obtaining step of claims 13 and 15
Hribar teaches methods of laser irradiating gold nanorods embedded within collagen hydrogels (Abstract, paragraph starting “In Vitro Hydrogel Patterning with …” on p6). Hribar teaches that laser irradiating gold nanorods embedded within collagen hydrogels locally denatures the collagen and forms channels within the hydrogel and endothelial cells then migrate into said channels forming tubes (Abstract, paragraphs 
Regarding claims 13 and 15, Hribar does not teach a first gel layer comprising gold nanoparticles and a second gel layer lacking gold nanoparticles.
Chernak teaches a cell substrate composition comprising a bottom layer of collagen and a top/outer layer comprising collagen and gold nanoparticles and wherein the bottom layer of collagen does not comprise gold nanoparticles (Fig 1; subheading 3.3 on p12-13), reading in-part on claims 13. Chernak teaches then seeding fibroblasts on the top/layer comprising gold nanoparticles, culturing the cells, and then imaging the cells (e.g. irradiating) thus obtaining the cells on the substrate (subheading 3.3 and 3.4 and p12-19, particularly p12-13; Fig. 8), reading in-part on claims 13-15. Chernak teaches that the application of cells remodels the collagen network which moves the gold nanorods from which the strain field can be calculated (Fig. 1 and legend, paragraph spanning p2-3), reading in-part on claims 13-15.
Regarding claims 13-15, it would have been obvious before the invention was filed to further add the second collagen gel layer lacking gold nanoparticles of Chernak collagen hydrogel layer comprising gold nanoparticles of Hribar. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Hribar and Chernak are directed towards methods of culturing cells on collagen hydrogel substrates that comprise gold nanorods The skilled artisan would have been motivated to do so because Chernak teaches that the two-layer system is advantageous for quantifying strain fields in the collagen caused by the cells, and so the combination would therefore predictably enhance the capability of Hribar’s methods to 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Conclusion
No claims are allowed No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653